Exhibit FOURTH SUPPLEMENTAL INDENTURE FOURTH SUPPLEMENTAL INDENTURE, dated as of August 28, 2009 (the “Supplemental Indenture”), among Massey Energy Company, a Delaware corporation, as issuer (the “Issuer”), the Guarantors (as defined in the Indenture (defined below)), Foglesong Energy Company, a West Virginia corporation (the “New Subsidiary”), and Wilmington Trust Company, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuer, the Guarantors and the Trustee executed that certain Indenture (the “Base Indenture”), dated as of May 29, 2003, as supplemented by that Second Supplemental Indenture (the “Second Supplemental Indenture”), dated April 7, 2004, and that Third Supplemental Indenture (the “Third Supplemental Indenture”), dated July 20, 2009, each by and among the Issuer, the Guarantors (defined therein) and the Trustee (the Base Indenture together with the Second Supplemental Indenture and the Third Supplemental Indenture, as amended and supplemented, the “Indenture”), providing for the issuance of the 2.25% Convertible Senior Notes due 2024 in the principal amount of up to One Hundred Seventy-Five Million and 00/100 Dollars ($175,000,000). WHEREAS, the New Subsidiary was incorporated in the State of West Virginia on July 29, 2009. WHEREAS, Elk Run Coal Company,
